internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi - plr-104665-03 date date x properties d1 d2 d3 plr-104665-03 dollar_figurex dollar_figurey dear this letter responds to a letter dated date and subsequent correspondence submitted by x’s authorized representative requesting a ruling that x's rental income from the properties is not passive_investment_income within the meaning of sec_1362 of the internal_revenue_code the information submitted states that x is a corporation that incorporated on d1 and elected under sec_1362 to be an s_corporation effective d2 x owns manages and rents the properties which are commercial and residential real_estate through x’s employees as well as independent contractors x provides various services to the tenants of the properties as part of its real_estate leasing and management business these services include not all services are applicable to all of the properties maintaining and repairing plumbing and roofs repairing or replacing appliances air conditioners heating units windows and doors repairing all electrical problems maintaining the landscaping and pest extermination x also is responsible for paying all of the insurance and property taxes on the properties in the taxable_year ending d3 x accrued approximately dollar_figurex in rents and incurred approximately dollar_figurey in relevant expenses sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect for the taxable_year sec_1362 provides than an election under sec_1362 shall be terminated whenever at any time after the first day of the first taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that an election under sec_1362 shall be terminated whenever the corporation has accumulated_earnings_and_profits at the close of each of consecutive taxable years and has gross_receipts for each of such taxable years more than percent of which are passive_investment_income any termination under sec_1362 shall be effective on and after the first day of the first taxable_year beginning after the third consecutive taxable_year referred to above sec_1362 provides that except as otherwise provided the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1_1362-2 of the income_tax regulations provides that plr-104665-03 rents does not include rents derived in the active trade_or_business of renting property rents received by a corporation are derived in an active trade_or_business of renting property only if based on all the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all the facts and circumstances including but not limited to the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation based solely on the facts and the representations submitted and the assumption that x makes a valid election to be an s_corporation we conclude that the rental income that x derives from the properties is income from the active trade_or_business of renting property and is not passive_investment_income as described in sec_1362 except as specifically set forth above we express no opinion as to the federal tax consequences of the transaction described above under any other provision of the code further we express no opinion on whether x is otherwise a valid s_corporation this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to x’s authorized representative sincerely yours j thomas hines chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
